



EXHIBIT 10.28
March 3, 2017
Genentech, Inc.                                          1 DNA Way South San
Francisco, CA 94080                                      Attn: Global Head,
Alliance and Asset Management                         Fax No.: (650) 467-3294
Re:
Collaborative Research, Development and License Agreement: Consent and Payment
Direction

Ladies and Gentlemen:
As we have discussed, Curis, Inc., a Delaware corporation (“Curis”), is in the
process of discussing, under confidentiality agreements, a potential refinancing
of the existing debt financing (the “Transaction”) of Curis Royalty LLC, a
wholly owned subsidiary of Curis (the “Borrower”) by HealthCare Royalty Partners
III, L.P. (the “Investor”), where the debt would be secured by the Borrower’s
rights to receive certain payments under that certain Collaborative Research,
Development and License Agreement, dated as of June 11, 2003, by and between
Curis and Genentech, Inc. (“Genentech”), as amended as of December 10, 2004,
April 11, 2005, May 8, 2006 and again as of April 26, 2012 (the “License
Agreement”). As noted below, you have previously consented to the assignment of
certain payment rights under the License Agreement from Curis to the Borrower.
In connection with the Transaction, by this letter agreement (“Letter
Agreement”), Curis is seeking Genentech’s consent under Section 16.8 of the
License Agreement to the pledge of such payment rights, as well as the
disclosure of certain Confidential Information under the License Agreement, each
as more fully described herein. Defined terms used but not defined herein shall
have the meanings ascribed to them in the License Agreement.
Existing Consent to Assignment of Certain Rights Under the License Agreement
Genentech hereby acknowledges that by that certain letter agreement, dated
November 20, 2012, by and between Curis and Genentech (the “Prior Consent”),
Genentech consented to the sale, conveyance, transfer and assignment by Curis to
the Borrower of all of Curis’ right, title and interest in and to: (a) the
royalty payments specified in Section 8.5 of the License Agreement (including
late payments thereof, if any); (b) any amounts payable under Section 9.4 of the
License Agreement with respect to the underpayment of any such royalties payable
under Section 8.5 of the License Agreement (excluding the out-of-pocket costs of
the auditing party in connection with any such audit that are payable by
Genentech, if any); (c) any indemnity payments payable under Section 14.1(b) of
the License Agreement with respect to Losses (as defined in the License
Agreement) suffered by the Borrower with respect to amounts payable under
Sections 8.5, 9.3 or 9.4 of the License Agreement; and (d) any interest payable
under Section 9.3 of the License Agreement with respect to the late payment of
any such royalties, underpayments, indemnity payments or interest thereon
(collectively, the “Subject Payments”).
Consent to Pledge of the Subject Payments
Curis and Borrower hereby represent and warrant that neither Investor nor Escrow
Agent is a direct competitor of Genentech.





--------------------------------------------------------------------------------





By its acknowledgement and agreement below, Genentech hereby consents to: (i)
the pledge by the Borrower to the Investor of the Borrower’s rights to receive
the Subject Payments as security for the debt issued by the Borrower to the
Investor, pursuant to the terms of the Transaction (including, for the avoidance
of doubt, the actions taken by the Investor to perfect a first priority security
interest in favor of the Investor in all such rights) and (ii) the potential
transfer of the Borrower’s rights to receive the Subject Payments to the
Investor as the pledgee or potential successor in interest to the Borrower’s
rights to receive the Subject Payments pursuant to the terms of the Transaction,
solely in connection with the exercise by the Investor of its rights and
remedies upon an Event of Default (as defined in that certain Credit Agreement
executed by Curis, the Borrower and the Investor in furtherance of the
Transaction).
Genentech gives the foregoing consents, provided that, absent further written
consent by Genentech, which shall not be unreasonably withheld, conditioned or
delayed, (i) the Borrower shall not further sell, convey, transfer or assign the
right, title and interest in and to the Subject Payments and (ii) the Investor
shall not further pledge or transfer such rights to receive the Subject
Payments; provided, however, that the Investor may further transfer such rights,
solely in connection with the exercise by the Investor of its rights and
remedies upon an Event of Default, to a transferee that has entered into a
confidentiality agreement with Genentech, in form and substance reasonably
acceptable to Genentech (provided that such confidentiality agreement shall be
on terms substantially similar to the provisions of the following section of
this Letter Agreement (Consent to Disclosure of Certain Confidential
Information)), and that, in such confidentiality agreement, such transferee
represents and warrants that it (x) does not conduct scientific research or
engage in development activities with respect to diagnostic or therapeutic
products in the biotechnology or pharmaceutical industries; (y) does not
manufacture, promote, market, distribute or sell any diagnostic or therapeutic
products in the biotechnology or pharmaceutical industries; and (z) does not
control, is not controlled by and is not under common control with any person or
entity that conducts any of the activities in the foregoing clauses (x) and (y).
In the event Genentech’s further written consent(s) is required and granted
hereunder, the rights of any third party to receive any Confidential Information
of Genentech shall be subject to the provisions of the following section of this
Letter Agreement (Consent to Disclosure of Certain Genentech Confidential
Information), as applicable to the Borrower and the Investor (as the case may
be) mutatis mutandis.
Consent to Disclosure of Certain Genentech Confidential Information
In connection with the Transaction, Borrower (or Curis on the Borrower’s behalf)
proposes to disclose all reports, accountings, statements, data, certificates,
documents and other information required or contemplated to be delivered to
Curis pursuant to Sections 9.1, 9.3 and 9.4 of the License Agreement (the
“Disclosable Information”) to the Investor and a bank or similar entity serving
as an escrow agent with respect to the debt issued in the Transaction (an
“Escrow Agent”), which Escrow Agent shall be Boston Private Bank and Trust
Company or another U.S. financial institution, in each case to be made without
further consent of or notice to Genentech, with any such disclosure of
Disclosable Information occurring solely to the extent a Transaction is
consummated and during the term of such Transaction (such disclosures of
Disclosable Information, the “Disclosures”). Curis and Borrower agree that the
Disclosable Information is, under the License Agreement, considered Confidential
Information of Genentech.
Under the foregoing premises, and by its acknowledgement and agreement below,
Genentech hereby consents to the Disclosures; provided that (a) Curis, Borrower
and other permitted disclosers hereunder include “confidentiality” markings on
all tangible Disclosable Information and, if disclosed orally, transmit to the
recipient within thirty (30) days of such disclosure a written summary





--------------------------------------------------------------------------------





of such Disclosable Information marked “Confidential,”; (b) any Disclosable
Information disclosed to the Borrower, or to the Investor or the Escrow Agent
pursuant to the Disclosures, is subject to a written confidentiality agreement
between the discloser and recipient, to which Genentech is a third party
beneficiary, containing obligations on the recipient with regard to Disclosable
Information at least as strict as those binding upon Curis in Section 12 of the
License Agreement with respect to Confidential Information of Genentech and; (c)
the Investor and any Escrow Agent are permitted to use such Disclosable
Information solely for purposes of considering the Transaction and, if the
Transaction is consummated, for purposes of fulfilling their obligations and
exercising their rights arising from the Transaction; and (d) the Investor and
any Escrow Agent are prohibited from disclosing Disclosable Information to any
third party except to their employees, consultants, advisors, agents, potential
transferees, merger partners, investment bankers, investors, limited partners,
partners, and representatives who need to know such Disclosable Information in
connection with the Transaction and who are bound by a written confidentiality
agreement with Investor or Escrow Agent, as applicable, containing obligations
on the recipient with regard to Disclosable Information at least as strict as
those binding upon Curis in Section 12 of the License Agreement with respect to
Confidential Information of Genentech.
Payment Direction
We are hereby requesting that Genentech acknowledge and agree, by execution
below of this Letter Agreement, commencing after Genentech receives written
notice from the Borrower that the Transaction has been executed, to pay any and
all Subject Payments directly and exclusively to the Escrow Agent specified in
such notice, by deposit to the account specified in such notice. Genentech shall
make the Subject Payments in accordance with the foregoing unless and until
otherwise directed by a written notice from the Escrow Agent or by a joint
written notice from the Borrower and the Investor. Any notices to Genentech
under this paragraph will be effective five (5) business days after receipt by
Genentech and shall be sent in accordance with Section 16.1 of the License
Agreement; provided, however, the copy of any such notice shall be sent to the
attention of the Global Head, Alliance and Asset Management (in lieu of a copy
to the Vice President, Business Development).
The Subject Payments and this payment direction expressly exclude (a) any
amounts payable to Curis under Sections 8.4 and 8.7 of the License Agreement;
(b) any interest payable with respect to late payments under Section 9.3 of the
License Agreement solely with respect to amounts payable under Sections 8.4 and
8.7 of the License Agreement; (c) any amounts payable under Section 9.4 of the
License Agreement solely with respect to amounts payable under Sections 8.4 and
8.7 of the License Agreement; and (d) any indemnity payments payable under
Section 14.1(b) of the License Agreement solely with respect to Losses suffered
by Curis with respect to amounts payable under Sections 8.4 and 8.7 of the
License Agreement, each of which shall continue to be paid directly to Curis.
Miscellaneous
Except as specifically amended or supplemented by this Letter Agreement, the
terms and conditions of the License Agreement and any other agreements governing
the use and disclosure of any Confidential Information shall remain unchanged
and in full force and effect. This Letter Agreement may be executed in
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument. This Letter
Agreement, and the Prior Consent, shall each be governed by the law of the State
of California as such laws are applied to contracts entered into or to be
performed entirely within such state.





--------------------------------------------------------------------------------





If the foregoing is acceptable to you, please sign and date this Letter
Agreement in the space provided below.
Sincerely,
Curis Royalty LLC:
By:    Curis, Inc., its managing member
By: /s/ James E. Dentzer      Name: James E.
Dentzer                                        Title: Senior Vice President,
Finance & Treasurer


Curis, Inc.:
By: /s/ James E. Dentzer                                 Name: James E.
Dentzer                                        Title: Chief Financial Officer &
Chief Administrative Officer


Agreed to and accepted as of the date first set forth above:
Genentech, Inc.:
By: /s/ Edward Harrington                                 Name: Edward
Harrington                                        Title: Chief Financial
Officer    





